Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments, amendments and terminal disclaimer filed on
4/9/2021 and the communication of 4/30/2021.
The following is the status of claims: claims 1 and 3 have been amended.
Claims 8-10 have been cancelled.
Thus, claims 1-7 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 4/9/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).












EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Simon Ford on 4/30/2021.
The application has been amended as follows: 
This listing of claims will replace all prior versions of claims in the application:
LISTING OF CLAIMS:

(PREVIOUSLY PRESENTED) A computer-implemented method, comprising:
creating a key term database by:
selecting an input search term from an index of stored search terms,
identifying and analyzing a plurality of sources of content resulting from a search utilizing the selected input search term,
determining one or more key terms and relationships within each of the plurality of sources of content,
comparing the one or more key terms and relationships determined for the source of content associated with a predetermined entity to key terms and relationships determined for a remaining plurality of sources to identify key terms unique to the source associated with the predetermined entity,
determining a plurality of key terms unique to the source associated with the predetermined entity that are within a domain of the selected input search term, and
marking the key terms unique to the source associated with the predetermined entity that are determined to be within the domain of the selected input search term as giving search priority to the predetermined entity;
identifying the input search term;

determining a web page associated with the predetermined entity;
identifying, from the key term database, the plurality of key terms stored in association with the input search term, where each of the plurality of key terms have a determined similarity strength to the input search term that is greater than a predetermined threshold;
for each of the plurality of key terms, determining a first weight value indicating a strength of the key term within the web page, as well as a second weight value indicating a level of priority the key term gives the web page over other web pages in search results in response to a query;
selecting as an additional term one of the plurality of key terms having the greatest combined first weight value and second weight value;
altering the input search term utilizing the selected additional term; and
performing a search, utilizing the altered input search term.

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein a user inputs a portion of the input search term, and an entirety of the input search term is predicted based on the selected additional term.  

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein the web page associated with the predetermined entity includes a web page created by and maintained for the predetermined entity.

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, further comprising:
determining a category associated with the input search term, utilizing a Latent Dirichlet Allocation (LDA) analysis;
wherein the plurality of key terms are categorized within the determined category.

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein altering the input search term includes expanding the input search term utilizing the selected additional term.  	

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein altering the input search term includes substituting the selected additional term for the input search term and including an identified category for the input search term as a sub search term.

(PREVIOUSLY PRESENTED) The computer-implemented method of Claim 1, wherein the web page associated with the predetermined entity is ranked higher in search results for the altered input search term when compared to search results for the input search term.

(CANCELLED) 

(CANCELLED) 

(CANCELLED) 


REASONS FOR ALLOWANCE
Claims 1-7 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, the claimed features in independent claim 1 :
"creating a key term database by:
selecting an input search term from an index of stored search terms, identifying and analyzing a
plurality of sources of content resulting from a search utilizing the selected input search term, determining one or more key terms and relationships within each of the plurality of sources of
content,
comparing the one or more key terms and relationships determined for the source of content
associated with a predetermined entity to key terms and relationships determined for a

predetermined entity,
determining a plurality of key terms unique to the source associated with the predetermined
entity that are within a domain of the selected input search term, and
marking the key terms unique to the source associated with the predetermined entity that are
determined to be within the domain of the selected input search term as giving search priority to
the predetermined entity;
identifying the input search term;
identifying the predetermined entity for which search priority is to be given; determining a web
page associated with the predetermined entity; identifying, from the key term database, the
plurality of key terms stored in association with the input search term, where each of the plurality
of key terms have a determined similarity strength to the input search term that is greater than a
predetermined threshold;
for each of the plurality of key terms, determining a first weight value indicating a strength of the
key term within the web page, as well as a second weight value indicating a level of priority the key term gives the web page over other web pages in search results in response
to a query;
selecting as an additional term one of the plurality of key terms having the greatest combined
first weight value and second weight value;
altering the input search term utilizing the selected additional term; and performing a search,
utilizing the altered input search term.";

in conjunction with other elements of the independent claims are not suggested, anticipated or
found to be obvious over the prior art made of record. The dependent claims, being definite,
further limiting, and fully enabled by the specification are also allowed.


Shukla et al., US Patent. No. 8,346,791, teaches improved systems for generating or using
augmentation queries where augmentation queries are identified from user interactions or are
machine generated and the augmentation queries can be stored in an augmentation query data
store and when a user submits a search query to a search engine, the terms of the query, and
optionally additional information, such as the geographic location from which the query is
received or the language of the query, can be used to identify stored augmentation queries and
select one or more similar augmentation queries; and
Lee et al., US Patent No. 8,589,399, which teaches an improved method that includes
identifying resources relating to an entity, where each resource includes multiple terms and is
included in a corpus of resources relating to multiple entities where candidate terms from the
resources for potentially associating with the entity and a category associated with the entity are
identified; 
however, the above cited prior art does not teach or fairly suggest each and every of the above
limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the
specification. The examiner takes notice of the specification dated 10/26/2017, with particular
attention to paragraphs 0055-0058; and the examiner also found figures 3 and 6 helpful in
understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/5/2021